Citation Nr: 0419389	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for the residuals of the 
excision of a foreign body from the left eye.  

2.	Entitlement to service connection for bilateral shin 
contusions.  

3.	Entitlement to service connection for a jaw disorder.  

4.	Entitlement to service connection for a low back disorder.  

5.	Entitlement to service connection for the residuals of a 
left ankle sprain.  

6.	Entitlement to service connection for a left foot 
disorder.  

7.	Entitlement to service connection for a neck strain.  

8.	Entitlement to service connection for bilateral knee 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
February 1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for several 
disabilities that he asserts are documented in his service 
medical records.  He has stated that he does not believe that 
he was afforded an adequate compensation examination to fully 
assess his claims.  Review of the record shows that during 
service, the veteran was treated for an injury of the left 
eye, neck strain, lower extremity contusions, a left ankle 
strain and knee injury.  While a VA examination conducted in 
February 2002 found no active medical problems, the examiner 
did not specifically evaluate the veteran's claimed 
disabilities.  VA outpatient treatment records dated in 
February and March 2003 show that the veteran does manifest 
diffuse joint pain and possibly degenerative joint disease.  
X-ray studies are not of record.  

In view of the foregoing, the claim is remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo appropriate VA examinations to 
ascertain the nature and etiology of any 
eye and musculoskeletal disorders.  The 
claims folder should be made available to 
the examiner(s) for review in conjunction 
with the examination, and the examiner(s) 
should acknowledge such review in the 
examination report  The examiner(s) 
should be requested to render opinions as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that any current disabilities 
that are found are related to the 
incidents noted in the service medical 
records.  The examiner(s) should provide 
a rationale for all conclusions reached.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



